DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are examined on merits herein.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0022 of the specification identifies solder bumps and conductive pads by numbers 126 and 124, accordingly, which conflicts with other paragraphs of the specification and Fig. 1 showing solder bumps with number 122, and underbump metallization with number 120.  
Paragraph 0037 identifies elements d1 and d2 in Fig. 2B as depths, while these elements are related to widths.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2015/0371939). 
In re Claim 1, Yang teaches an integrated circuit comprising (Fig. 16A):
an active layer – such as substrate 102, incorporating active devices (paragraph 0013); and
an interconnect structure – layers and elements above 102 - disposed above the active layer 102, wherein 
the interconnect structure comprises a plurality of metal layers – Fig. 16A shows two metal layers - and 
wherein at least one of the plurality of metal layers comprises:
one or more first metal lines 134 having one or more first widths – 30 nm - and comprising a first conductive material including copper (paragraph 0026); and 
one or more second metal lines 120 having one or more second widths – between 5 nm and 30 nm (paragraph 0020) and comprising a second conductive material - such as Al, Co, W (paragraph 0026) - different from the first conductive material, 
the second widths being narrower than the first widths (as shown above);
wherein the interconnect structure further comprises one or more vias 138 and 114 (paragraphs 0017, 0028), having one or more third widths (as in Fig. 16A) and comprising a third conductive material – such as W, Co (Claim 11) different from the first conductive material.
In re Claim 2, Yang teaches the integrated circuit of Claim 1, wherein the second conductive material comprises ruthenium (Ru), cobalt (Co), rhodium (Rh), nickel (Ni), aluminum (Al), molybdenum (Mo), or a combination thereof – Yang explicitly teaches Co, Al, Mo or a combination thereof (paragraph 0026, Claim 9). 
In re Claim 3, Yang teaches the integrated circuit of Claim 1, wherein (Fig. 16A) the one or more vias 138 are disposed above at least one of the one or more first metal lines or the one or more second metal lines and wherein the third widths are narrower than the first widths, as in Fig. 16A. 
In re Claim 4, Yang teaches the integrated circuit of Claim 1, wherein the second conductive material – when chosen to be Al (paragraph 0026) - is different from the third conductive material – being Mo or W or a combination thereof (Claim 11). 
In re Claim 5, Yang teaches the integrated circuit of Claim 1, wherein the third conductive material comprises ruthenium (Ru), cobalt (Co), rhodium (Rh), nickel (Ni), aluminum (Al), molybdenum (Mo), or a combination thereof – Yang teaches Mo, Co, or a combination thereof (Claim 11). 
In re Claim 6, Yang teaches the integrated circuit of Claim 1, wherein (Fig. 16A) the one or more vias 138 are electrically coupled to the at least one of the one or more first metal lines 130 or the one or more second metal lines 120. 
In re Claim 7, Yang teaches the integrated circuit of Claim 6, further comprising (Fig. 16A) an adhesion layer 110 (shown similar as for vias 114, Fig. 4, paragraphs 0017; see also paragraph 0033 on adhesive layer 204 formed on sides and bottoms of vias openings for vias 138), disposed between the one or more vias 138 and the at least one of the one or more first metal lines 130 or the one or more second metal lines 120: Note that Yang does not identify layer 110 is an adhesion layer – he calls it a barrier layer. However, this layer, created on sides and a bottom of each via opening, is TiN (paragraph 0016), and it inherently has adhesion properties: In accordance with MPEP 2112.01 Composition, Product, and  Apparatus Claims, I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT, and the current application teaches that TiN has adhesive properties (see Claim 8 of the current application). 
In re Claim 8, Yang teaches the integrated circuit of Claim 7 as cited above and, wherein the adhesion layer comprises titanium nitride (TiN). 
In re Claim 9, Yang teaches the integrated circuit of Claim 1, wherein the one or more first widths – being 30 nm (as shown for Claim 1) are wider than a fourth width – the fourth width, for example, being 12 nm - and wherein the one or more second widths - when are chosen to be from 5 nm to 10 nm (as shown for Claim 1) - are narrower than the fourth width of 12 nm.
In re Claim 11, Yang teaches the integrated circuit of Claim 1, wherein (Fig. 16A) the interconnect structure further comprises a dielectric material – 140, 136, 122, 104 (paragraphs 0013, 0021, 0028) - such that the plurality of metal layers are embedded in the dielectric material.
In re Claim 12, Yang teaches a method of fabricating an integrated circuit, comprising:
forming (Fig. 1) an active layer – such as substrate 102, incorporating active devices (paragraph 0013); and
forming (Figs. 2-16) an interconnect structure – comprising layers and elements above 102 - disposed above the active layer 102, wherein 
the interconnect structure comprises a plurality of metal layers – Figs. 2-16A show creation of two metal layers - and 
wherein at least one of the plurality of metal layers comprises:
one or more first metal lines 134 having one or more first widths – 30 nm - and comprising a first conductive material including copper (paragraph 0026); and 
one or more second metal lines 120 having one or more second widths – between 5 nm and 30 nm (paragraph 0020) and comprising a second conductive material - such as Al, Co, W (paragraph 0026) - different from the first conductive material, 
the second widths being narrower than the first widths (as shown above);
wherein the interconnect structure further comprises one or more vias 114 and 138 (paragraphs 0017, 0028) having one or more third widths (as in Fig. 16A) and comprising a third conductive material – such as W, Co (Claim 11) different from the first conductive material.
In re Claim 13, Yang teaches the method of Claim 12, wherein the second conductive material comprises ruthenium (Ru), cobalt (Co), rhodium (Rh), nickel (Ni), aluminum (Al), molybdenum (Mo), or a combination thereof – Yang explicitly teaches Co, Al, Mo or a combination thereof (paragraph 0026, Claim 9). 
In re Claim 14, Yang teaches the method of Claim 12, wherein the second conductive material – when chosen to be W (or Co), paragraph 0026 - is the same as the third conductive material - which is W (or Co), per Claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Badaroglu et al. (US 2019/0295942).
In re Claim 10, Yang teaches the integrated circuit of Claim 9 as cited above, including the fourth width being 12 nm.
Yang does not teach that the second conductive material comprises ruthenium (Ru) – he teaches W, Al, or Co (as shown for Claim 1).
Badaroglu teaches (Fig. 4, Abstract, paragraph 0019) that a second conductive material (of line 402) may comprise W, Al, Co, or Ru, e.g., Ru and each of W, Al, or Co are interchangeable.
Yang and Badaroglu teach analogous art directed to interconnect comprising wide and narrow metal lines and vias, wherein wide metal lines comprise copper and narrow metal lines comprises refractive metals – so called hybrid metallization, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Yang device (or a method) in view of the Badaroglu device (or method), since they are from the same field of endeavor, and Badaroglu created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yang device by substituting its second material with ruthenium, if Ru is the manufacturer preference: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. See also MPEP 2144.07    Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
In re Claim 20, Yang teaches an integrated circuit comprising (Fig. 16A): 
an active layer – being substrate 102 comprising active devices (paragraph 0013); and 
an interconnect structure – layers and elements above 102 - disposed above the active layer, wherein: 
the interconnect structure comprises a plurality of metal layers and one or more vias – Fig. 16A shows two metal layers with metal lines 130 and 120 and vias 114 and 138 (paragraphs 0017, 0026); 
at least one of the plurality of metal layers comprises: 
one or more first metal lines 134 having one or more first widths – being 30 nm - wider than a particular width, for example, 20 nm, and comprising copper (paragraph 0026); and 
one or more second metal lines 120 having one or more second widths narrower than the particular width and comprising W, Al, Co (paragraph 0026); and 
the one or more vias 114, 138 (paragraphs 0017, 0028) have one or more third widths (as shown in Fig. 16A) and land on at least one of the one or more first metal lines 130 or the one or more second metal lines 120. 
Yang does not teach that one or more second metal lines comprises Ru.
Badaroglu teaches (Fig. 4, Abstract, paragraph 0019) that a second conductive material (of line 402) may comprise W, Al, Co, or Ru, e.g., Ru and each of W, Al, or Co are interchangeable.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yang device by substituting its second material with ruthenium, if Ru is the manufacturer preference: See MPEP 2144.07    Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Fillion et al. (US 2019/0157227).
In re Claim 19, Yang teaches the method of Claim 12 as cited above.
Although it may be obvious for one of ordinary skill in the art before filing the application that forming the interconnect structure comprises forming a dielectric material 122, 136, 140, 146 over the plurality of metal layers such that the plurality of metal layers are embedded in the dielectric material. However, Yang, explicitly teaching dielectric materials 122, 136, and 140 (paragraphs 0013, 0021, 0028), does not state that 146 is dielectric. Though one of ordinary skill in the art would understand that if layer 146 is made conductive it short-circuits all metal lines in a top metal layers as well as some metal lines in a bottom layer, it is reasonable to reminder that it is common in the art to place an interconnect structure in dielectric as shown in Fig. 2, paragraph 0003 of Fillion, wherein a dielectric material 28 is formed over interconnect structure with multiple metal lines 30.
Yang and Fillion teach analogous art directed to an interconnect structure comprised multiple metal lines and vias, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying or understanding the Yang device (or a method) in view of the Fillion teaching, since they are from the same field of endeavor, and Badaroglu created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to form a dielectric material over the plurality of metal layers in the Yang device, wherein it is desirable each metal line or each metal via to electrically connect to external connections such that they do not short-circuit each other.


Allowable Subject Matter
Claims 15-18 are objected to due to allowable subject matter of Claim 15 and since claims 16-18 depend on Claim 15. The claims would be allowed when Claim 15 is amended to include all limitations of Claim 12 on which it depends.
Reason for Indicating Allowable Subject Matter
Re Claims 15: The prior arts of record do not anticipate and do not render obvious such limitations of Claim 15 as: “removing a first portion of the second conductive material, and depositing the first conductive material adjacent to a remaining portion of the second conductive material”, in combination with other limitations of Claim 15 and with all limitations of Claim 12.
The prior arts of record include the prior arts cited by the Office Action above, as well as the following: Bae et al. (US 2022/0045003), Cheng et al. (US 2021/0217698), Bao et al. (US 2014/0332965), Ahn et al. (US 2008/0048339).

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/11/22